Exhibit 10.7




Execution version
AGREEMENT REGARDING AMENDMENTS AND TERM A-4 LOAN CREDIT FACILITY
This AGREEMENT REGARDING AMENDMENTS AND TERM A-4 LOAN CREDIT FACILITY, dated as
of August 22, 2018 (this “Agreement”), among CATCHMARK TIMBER OPERATING
PARTNERSHIP, L.P., a Delaware limited partnership (the “Borrower”), the other
Loan Parties party hereto, COBANK, ACB, as administrative agent (in such
capacity, the “Administrative Agent”) for the Lender Parties, and the Lenders
and Voting Participants under the Credit Agreement defined below that have
executed this Agreement. Unless otherwise defined herein or the context
otherwise requires, terms used herein shall have the meaning provided in the
Credit Agreement.
W I T N E S S E T H:
WHEREAS, the Borrower, the other Loan Parties party thereto from time to time as
Guarantors, the financial institutions party thereto from time to time as
Lenders and the Administrative Agent are parties to that certain Fifth Amended
and Restated Credit Agreement, dated as of December 1, 2017 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”);
WHEREAS, the outstanding principal balance of the Multi-Draw Term Loans under
the Credit Agreement as of the Amendment Effective Date (as defined below)
(before giving effect to this Agreement and to the application of the proceeds
of any Borrowing on the Amendment Effective Date) is $200,000,000; the aggregate
Multi-Draw Term Loan Commitments under the Credit Agreement as of the Amendment
Effective Date (before giving effect to this Agreement) is $265,000,000; the
available aggregate Multi-Draw Term Loan Commitments under the Credit Agreement
as of the Amendment Effective Date (before giving effect to this Agreement and
to the application of the proceeds of any Borrowing on the Amendment Effective
Date) is $65,000,000; and the available Maximum Incremental Amount as of the
Amendment Effective Date (before giving effect to this Agreement) is
$110,000,000;
WHEREAS, pursuant to Section 3.1.1(b) of the Credit Agreement, the Borrower
desires to reduce the Multi-Draw Term Loan Commitment Amount by $65,000,000 (the
“Multi-Draw Term Loan Commitment Reduction”);
WHEREAS, the Borrower has requested, and certain Lenders (the “Term A-4 Loan
Lenders”) have agreed to provide, a term loan credit facility in the aggregate
principal amount of $140,000,000 (the “Term A-4 Loan Credit Facility”), the
proceeds of which shall be used to prepay the outstanding principal of the
Multi-Draw Term Loans under the Credit Agreement as of the Amendment Effective
Date;
WHEREAS, $65,000,000 of the Term A-4 Loan Credit Facility will be funded by
Multi-Draw Term Loan Lenders in an amount, for each Multi-Draw Term Loan Lender
(or, indirectly, Participant), up to but not to exceed its Percentage of the
Multi-Draw Term Loan Commitment Reduction, and represents a term out of a
portion of the Multi-Draw Term Loan Facility and corresponds in amount to the
Multi-Draw Term Loan Commitment Reduction;
WHEREAS, $75,000,000 of the Term A-4 Loan Credit Facility shall consist of an
Incremental Term Loan Facility pursuant to and in compliance with Section
2.1.1(b) of the Credit Agreement, thus reducing the available Maximum
Incremental Amount by such amount; provided that for all purposes under the
Credit





--------------------------------------------------------------------------------

Exhibit 10.7


Agreement after the Amendment Effective Date the Term A-4 Loan Credit Facility
shall be treated as a Term Loan and not an Incremental Term Loan;
WHEREAS, the outstanding principal balance of the Multi-Draw Term Loans as of
the Amendment Effective Date (after giving effect to this Agreement and to the
application of the proceeds of any Borrowing on the Amendment Effective Date)
shall be $60,000,000; the aggregate Multi-Draw Term Loan Commitments as of the
Amendment Effective Date (after giving effect to this Agreement) shall be
$200,000,000; the available aggregate Multi-Draw Term Loan Commitments under the
Credit Agreement as of the Amendment Effective Date (after giving effect to this
Agreement and to the application of the proceeds of any Borrowing on the
Amendment Effective Date) shall be $140,000,000; and the available Maximum
Incremental Amount as of the Amendment Effective Date (after giving effect to
this Agreement and to the application of the proceeds of any Borrowing on the
Amendment Effective Date) shall be $35,000,000; and
WHEREAS, the parties hereto have agreed to certain other amendments to the
Credit Agreement as set forth below.
NOW, THEREFORE, in consideration of the agreements herein contained, the parties
hereto hereby agree as follows.
ARTICLE I
RECITALS
The recitals set forth above are hereby incorporated into this Agreement as if
set forth at length herein.
ARTICLE II
AMENDMENTS
Effective as of the Amendment Effective Date, the parties hereto hereby agree to
amend the Loan Documents, as follows:
SECTION 2.1     Amended Credit Agreement. The Credit Agreement (exclusive of the
Schedules and Exhibits thereto) is hereby amended as indicated on the marked
document attached hereto as Schedule A. The Term A-4 Lenders consent to and
acknowledge that for all purposes under the Credit Agreement after the Amendment
Effective Date the Term A-4 Loan Credit Facility shall be treated as a Term Loan
and not an Incremental Term Loan.
SECTION 2.2         Amendments to Schedules to Credit Agreement. The Schedules
to the Credit Agreement are hereby amended by replacing them in their entirety
with the Schedules attached hereto as Schedule B.
SECTION 2.3    Amendments to Exhibits to Credit Agreement. The Exhibits to the
Credit Agreement are hereby amended by replacing them in their entirety with the
Exhibits attached hereto as Schedule C.
ARTICLE III
[RESERVED]







--------------------------------------------------------------------------------

Exhibit 10.7


ARTICLE IV


REPRESENTATIONS AND WARRANTIES
In order to induce the Administrative Agent and the Lenders party hereto to
agree to the amendments in Article II, each Loan Party hereby jointly and
severally (a) represents and warrants that as of the date hereof and as of
Amendment Effective Date (i) the recitals set forth above are true and correct
in all material respects, (ii) it has the right and power, and has taken all
necessary action to authorize it, to execute, deliver and perform this Agreement
in accordance with its terms, and this Agreement has been duly executed and
delivered by it and is a legal, valid and binding obligation of it, enforceable
against it in accordance with its terms, (iii) each of the representations and
warranties contained in the Credit Agreement and in the other Loan Documents, in
each case, after giving effect to the amendments described in Article II and
before and after giving Pro Forma Effect to the Borrowing of the Term A-4 Loan
and to the application of the proceeds thereof on the date hereof, is true and
correct in all material respects as if made on the date hereof; provided, that
such representations and warranties (A) that relate solely to an earlier date
are true and correct as of such earlier date and (B) are true and correct in all
respects if they are qualified by a materiality standard, (iv) no Default or
Event of Default has occurred and is continuing or would be reasonably expected
to result after giving effect to the amendments described in Article II and
after giving Pro Forma Effect to the Borrowing of the Term A-4 Loan and to the
application of the proceeds thereof on the date hereof, (v) the Loan Parties are
in compliance, after giving Pro Forma Effect to the Borrowing of the Term A-4
Loan and to the application of the proceeds thereof on the date hereof, with the
covenants set forth in Section 7.2.4 of the Credit Agreement, (vi) all of the
conditions precedent set forth in Section 2.1.1(b) of the Credit Agreement that
are required for the effectiveness of the Incremental Term Loan Facility
contemplated by this Agreement have been satisfied in full in accordance with
the terms thereof, (vii) all of the conditions precedent set forth in Section
5.2.1 of the Credit Agreement that are required to be performed or satisfied by
any Loan Party as a condition of each Term A-4 Lender to make the Term A-4 Loans
have been satisfied in full in accordance with the terms thereof, (viii) there
are no Material Governmental Approvals required in connection with the
execution, delivery or performance by any of the Loan Parties of this Agreement
or the transactions contemplated hereby, and (ix) there are no required consents
or approvals of any Person necessary to effect this Agreement or the
transactions contemplated hereby other than those that have been obtained and
are in full force and effect, and (b) agrees that the incorrectness in any
material respect of any representation and warranty contained in the preceding
clause (a) shall constitute an immediate Event of Default.
ARTICLE V
ACKNOWLEDGMENT OF LOAN PARTIES
Each of the Loan Parties consents to the terms and conditions of this Agreement
and the transactions contemplated hereby and affirms and confirms that (a) all
of its respective obligations under the Credit Agreement (including the
Guaranty), the Security Documents and the other Loan Documents (in each case, as
modified by this Agreement) are and shall continue to be, in full force and
effect and shall accrue to the benefit of the Lender Parties to guarantee the
Obligations (as modified by this Agreement), and (b) all of the Liens granted to
the Administrative Agent under the Security Documents and the other Loan
Documents are and shall continue to be, in full force and effect to secure the
Obligations (as modified by this Agreement).


ARTICLE VI







--------------------------------------------------------------------------------

Exhibit 10.7


CONDITIONS TO EFFECTIVENESS


This Agreement shall become effective on such date (herein called the “Amendment
Effective Date”) when each of the following conditions shall have been met:
SECTION 6.1     Agreement. The Administrative Agent shall have received
counterparts of this Agreement duly executed and delivered on behalf of each
Loan Party, the Administrative Agent and the Lenders constituting Required
Lenders under the Credit Agreement.


SECTION 6.2    Amendment Effective Date Compliance Certificate. The
Administrative Agent shall have received a Compliance Certificate duly executed
by a Financial Officer of the Borrower, and dated as of the Amendment Effective
Date, showing compliance with the covenants set forth in Section 7.2.4 of the
Credit Agreement after giving effect to the amendments described in Article II
and after giving Pro Forma Effect to the Borrowing of the Term A-4 Loan and to
the application of the proceeds thereof on the date hereof.
SECTION 6.3    Delivery of Term A-4 Loan Notes. To the extent requested, each
Term A-4 Loan Lender shall have received its Term A-4 Loan Note in an amount
equal to such Term A-4 Loan Lender’s Term A-4 Loan Commitment, after giving
effect to this Agreement, dated the Amendment Effective Date, duly completed as
herein provided and duly executed and delivered by an Authorized Officer of the
Borrower.
SECTION 6.4    Solvency Certificates. The Administrative Agent shall have
received a Solvency Certificate, dated as of the Amendment Effective Date, from
CatchMark Timber and Timberlands II.
SECTION 6.5    No Default. No Default or Event of Default has occurred and is
continuing.
SECTION 6.6    Representations and Warranties. The representations and
warranties in Article IV are true and correct as of the Amendment Effective
Date.
SECTION 6.7    Resolutions; Good Standing; etc. The Administrative Agent shall
have received from each Loan Party a certificate, dated the Amendment Effective
Date, of its Secretary, Assistant Secretary or Manager as to:
(a)resolutions of its Board of Directors (or equivalent body) then in full force
and effect authorizing the execution, delivery and performance of this Agreement
and each other document in connection therewith to be executed by it;
(b)each Organizational Document of each such Loan Party; and
(c)the incumbency and signatures of each officer (including each Authorized
Officer and Financial Officer) of each such Loan Party that is authorized to act
with respect to this Agreement and each other Loan Document executed by it;
upon which certificate each Lender Party may conclusively rely until it shall
have received a further certificate of the Secretary, Assistant Secretary or
Manager of the relevant Loan Party canceling or amending such prior certificate.
The Administrative Agent shall have received satisfactory good standing
certificates for each jurisdiction where each Loan Party is organized.
SECTION 6.8    Opinions. The Administrative Agent shall have received legal
opinions, dated the Amendment Effective Date and addressed to the Administrative
Agent and all the Lenders, from legal counsel to the Borrower in New York,
Delaware, Maryland, Texas and South Carolina.





--------------------------------------------------------------------------------

Exhibit 10.7


SECTION 6.9    Fees. The Administrative Agent shall have received for its own
account and the account of the Lenders (and the assignees of the Lenders) all
fees, costs and expenses due and payable pursuant to that certain Fee Letter,
dated as of August 2, 2018.
SECTION 6.10    Anti-Terrorism. The Lenders shall have received all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation, the USA Patriot Act and any other
Anti-Terrorism Laws.


SECTION 6.11    Borrowing Request. The Administrative Agent shall have received
a duly completed and executed Borrowing Request.


SECTION 6.12    Farm Credit Equities. The Borrower shall have made the minimum
equity investment in each Farm Credit Lender as required by Section 7.1.16 of
the Credit Agreement.




ARTICLE VII
POST-CLOSING COVENANTS
In order to induce the Administrative Agent and the Lenders to agree to the
amendments described in Article II, each Loan Party hereby jointly and severally
covenants that the Borrower and the Loan Parties will perform, and will cause
their respective Subsidiaries to perform, the obligations set forth in Schedule
D.
The Loan Parties hereto hereby acknowledge and agree that the failure to take
the actions described on Schedule D within the specified time period or to
otherwise comply with the covenants described in this Article VII at all times
shall constitute an Event of Default under the Credit Agreement and, among other
things, shall constitute a basis for the Lenders to withhold Loans under the
Credit Agreement.


ARTICLE VIII
MISCELLANEOUS


SECTION 8.1    Cross-References. References in this Agreement to any Article or
Section are, unless otherwise specified, to such Article or Section of this
Agreement.


SECTION 8.2    Loan Document Pursuant to Credit Agreement. This Agreement is a
Loan Document executed pursuant to the Credit Agreement. Except as otherwise
specified herein, all of the representations, warranties, terms, covenants and
conditions contained in the Credit Agreement, the Security Documents and each
other Loan Document shall remain unamended or otherwise unmodified and in full
force and effect.


SECTION 8.3    Limitation of Agreement. The modifications set forth herein shall
be limited precisely as provided for herein and, except as expressly set forth
herein, shall not be deemed to be a waiver of, amendment of, consent to or
modification of any other term or provision of the Credit Agreement or of any
term or provision of any other Loan Document or of any transaction or further or
future action on the part of the Borrower or any other Loan Party which would
require the consent of the Administrative Agent





--------------------------------------------------------------------------------

Exhibit 10.7


or any of the Lenders under the Credit Agreement or any other Loan Document.
This Agreement shall not constitute a novation of the Credit Agreement or any
other Loan Document.


SECTION 8.4    Counterparts. This Agreement may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together one and the same agreement. Delivery
of an executed counterpart of a signature page to this Agreement by telecopy or
electronic mail shall be effective as delivery of a manually executed
counterpart of this Agreement.


SECTION 8.5    Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.


SECTION 8.6    Further Assurances. In furtherance of the foregoing, each Loan
Party shall execute and deliver or cause to be executed and delivered at any
time and from time to time such further instruments and documents and do or
cause to be done such further acts as may be reasonably necessary in the
reasonable opinion of the Administrative Agent to carry out more effectively the
provisions and purposes of this Agreement.


SECTION 8.7    GOVERNING LAW; WAIVER OF JURY TRIAL; ENTIRE AGREEMENT. THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK. EACH PERSON A PARTY HERETO KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER AGREEMENT OR
DOCUMENT ENTERED INTO IN CONNECTION HEREWITH. THIS AGREEMENT CONSTITUTES THE
ENTIRE UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER
HEREOF AND SUPERSEDES ANY PRIOR AGREEMENT, WRITTEN OR ORAL, WITH RESPECT HERETO.


[Signatures on following page.]





















--------------------------------------------------------------------------------

Exhibit 10.7










WAIVER OF APPRAISAL RIGHTS.    The laws of South Carolina provide that in any
real estate foreclosure proceeding a defendant against whom a personal judgment
is taken or asked may within thirty days after the sale of the mortgaged
property apply to the court for an order of appraisal. The statutory appraisal
value as approved by the court would be substituted for the high bid and may
decrease the amount of any deficiency owing in connection with the transaction.
Pursuant to Section 29-3-680 of the Code of Laws of South Carolina, THE
UNDERSIGNED HEREBY WAIVES AND RELINQUISHES THE STATUTORY APPRAISAL RIGHTS WHICH
MEANS THE HIGH BID AT THE JUDICIAL FORECLOSURE SALE WILL BE APPLIED TO THE DEBT
REGARDLESS OF ANY APPRAISED VALUE OF THE COLLATERAL. The undersigned
specifically acknowledges and affirms its waiver of appraisal rights as
evidenced by its signature below.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers hereunto duly authorized as of the day and year
first above written.
BORROWER:
CATCHMARK TIMBER OPERATING PARTNERSHIP, L.P.
By: CATCHMARK TIMBER TRUST, INC.,
as General Partner
By: _________________________________
Name: Brian M. Davis
Title: Senior Vice President and
Chief Financial Officer































--------------------------------------------------------------------------------

Exhibit 10.7






WAIVER OF APPRAISAL RIGHTS.    The laws of South Carolina provide that in any
real estate foreclosure proceeding a defendant against whom a personal judgment
is taken or asked may within thirty days after the sale of the mortgaged
property apply to the court for an order of appraisal. The statutory appraisal
value as approved by the court would be substituted for the high bid and may
decrease the amount of any deficiency owing in connection with the transaction.
Pursuant to Section 29-3-680 of the Code of Laws of South Carolina, THE
UNDERSIGNED HEREBY WAIVES AND RELINQUISHES THE STATUTORY APPRAISAL RIGHTS WHICH
MEANS THE HIGH BID AT THE JUDICIAL FORECLOSURE SALE WILL BE APPLIED TO THE DEBT
REGARDLESS OF ANY APPRAISED VALUE OF THE COLLATERAL. The undersigned
specifically acknowledges and affirms its waiver of appraisal rights as
evidenced by its signature below.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers hereunto duly authorized as of the day and year
first above written.
CATCHMARK TRS HARVESTING OPERATIONS, LLC
By: Forest Resource Consultants, Inc.,
as Manager
By:                             
        Name: David T. Foil
        Title: President





--------------------------------------------------------------------------------

Exhibit 10.7




WAIVER OF APPRAISAL RIGHTS.    The laws of South Carolina provide that in any
real estate foreclosure proceeding a defendant against whom a personal judgment
is taken or asked may within thirty days after the sale of the mortgaged
property apply to the court for an order of appraisal. The statutory appraisal
value as approved by the court would be substituted for the high bid and may
decrease the amount of any deficiency owing in connection with the transaction.
Pursuant to Section 29-3-680 of the Code of Laws of South Carolina, THE
UNDERSIGNED HEREBY WAIVES AND RELINQUISHES THE STATUTORY APPRAISAL RIGHTS WHICH
MEANS THE HIGH BID AT THE JUDICIAL FORECLOSURE SALE WILL BE APPLIED TO THE DEBT
REGARDLESS OF ANY APPRAISED VALUE OF THE COLLATERAL. The undersigned
specifically acknowledges and affirms its waiver of appraisal rights as
evidenced by its signature below.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers hereunto duly authorized as of the day and year
first above written.
CATCHMARK TIMBER TRUST, INC.
By:    ___________________________________
        Name: Brian M. Davis
        Title: Senior Vice President and
Chief Financial Officer





--------------------------------------------------------------------------------

Exhibit 10.7




WAIVER OF APPRAISAL RIGHTS.    The laws of South Carolina provide that in any
real estate foreclosure proceeding a defendant against whom a personal judgment
is taken or asked may within thirty days after the sale of the mortgaged
property apply to the court for an order of appraisal. The statutory appraisal
value as approved by the court would be substituted for the high bid and may
decrease the amount of any deficiency owing in connection with the transaction.
Pursuant to Section 29-3-680 of the Code of Laws of South Carolina, THE
UNDERSIGNED HEREBY WAIVES AND RELINQUISHES THE STATUTORY APPRAISAL RIGHTS WHICH
MEANS THE HIGH BID AT THE JUDICIAL FORECLOSURE SALE WILL BE APPLIED TO THE DEBT
REGARDLESS OF ANY APPRAISED VALUE OF THE COLLATERAL. The undersigned
specifically acknowledges and affirms its waiver of appraisal rights as
evidenced by its signature below.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers hereunto duly authorized as of the day and year
first above written.
timberlandS ii, llc
By: CATCHMARK TIMBER OPERATING
PARTNERSHIP, L.P., as Manager
By: CATCHMARK TIMBER TRUST, INC.,
as General Partner
By: __________________________
    Name: Brian M. Davis
    Title: Senior Vice President and
Chief Financial Officer





--------------------------------------------------------------------------------

Exhibit 10.7




WAIVER OF APPRAISAL RIGHTS.    The laws of South Carolina provide that in any
real estate foreclosure proceeding a defendant against whom a personal judgment
is taken or asked may within thirty days after the sale of the mortgaged
property apply to the court for an order of appraisal. The statutory appraisal
value as approved by the court would be substituted for the high bid and may
decrease the amount of any deficiency owing in connection with the transaction.
Pursuant to Section 29-3-680 of the Code of Laws of South Carolina, THE
UNDERSIGNED HEREBY WAIVES AND RELINQUISHES THE STATUTORY APPRAISAL RIGHTS WHICH
MEANS THE HIGH BID AT THE JUDICIAL FORECLOSURE SALE WILL BE APPLIED TO THE DEBT
REGARDLESS OF ANY APPRAISED VALUE OF THE COLLATERAL. The undersigned
specifically acknowledges and affirms its waiver of appraisal rights as
evidenced by its signature below.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers hereunto duly authorized as of the day and year
first above written.
CATCHMARK TIMBER TRS, INC.
By:    ___________________________________
        Name: Brian M. Davis
        Title: Senior Vice President and
Chief Financial Officer







--------------------------------------------------------------------------------

Exhibit 10.7






WAIVER OF APPRAISAL RIGHTS.    The laws of South Carolina provide that in any
real estate foreclosure proceeding a defendant against whom a personal judgment
is taken or asked may within thirty days after the sale of the mortgaged
property apply to the court for an order of appraisal. The statutory appraisal
value as approved by the court would be substituted for the high bid and may
decrease the amount of any deficiency owing in connection with the transaction.
Pursuant to Section 29-3-680 of the Code of Laws of South Carolina, THE
UNDERSIGNED HEREBY WAIVES AND RELINQUISHES THE STATUTORY APPRAISAL RIGHTS WHICH
MEANS THE HIGH BID AT THE JUDICIAL FORECLOSURE SALE WILL BE APPLIED TO THE DEBT
REGARDLESS OF ANY APPRAISED VALUE OF THE COLLATERAL. The undersigned
specifically acknowledges and affirms its waiver of appraisal rights as
evidenced by its signature below.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers hereunto duly authorized as of the day and year
first above written.
CATCHMARK HBU, LLC
By: CATCHMARK TIMBER OPERATING              PARTNERSHIP, L.P., as Manager
By: CATCHMARK TIMBER TRUST, INC.,
as General Partner
By: __________________________
    Name: Brian M. Davis
    Title: Senior Vice President and
Chief Financial Officer





--------------------------------------------------------------------------------

Exhibit 10.7




WAIVER OF APPRAISAL RIGHTS.    The laws of South Carolina provide that in any
real estate foreclosure proceeding a defendant against whom a personal judgment
is taken or asked may within thirty days after the sale of the mortgaged
property apply to the court for an order of appraisal. The statutory appraisal
value as approved by the court would be substituted for the high bid and may
decrease the amount of any deficiency owing in connection with the transaction.
Pursuant to Section 29-3-680 of the Code of Laws of South Carolina, THE
UNDERSIGNED HEREBY WAIVES AND RELINQUISHES THE STATUTORY APPRAISAL RIGHTS WHICH
MEANS THE HIGH BID AT THE JUDICIAL FORECLOSURE SALE WILL BE APPLIED TO THE DEBT
REGARDLESS OF ANY APPRAISED VALUE OF THE COLLATERAL. The undersigned
specifically acknowledges and affirms its waiver of appraisal rights as
evidenced by its signature below.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers hereunto duly authorized as of the day and year
first above written.
CATCHMARK TEXAS TIMBERLANDS GP, LLC
By: TIMBERLANDS II, LLC, as Member
By: CATCHMARK TIMBER OPERATING
PARTNERSHIP, L.P., as Manager
By: CATCHMARK TIMBER TRUST, INC.,
as General Partner
By: __________________________
            Name: Brian M. Davis
            Title: Senior Vice President and
Chief Financial Officer





--------------------------------------------------------------------------------

Exhibit 10.7




WAIVER OF APPRAISAL RIGHTS.    The laws of South Carolina provide that in any
real estate foreclosure proceeding a defendant against whom a personal judgment
is taken or asked may within thirty days after the sale of the mortgaged
property apply to the court for an order of appraisal. The statutory appraisal
value as approved by the court would be substituted for the high bid and may
decrease the amount of any deficiency owing in connection with the transaction.
Pursuant to Section 29-3-680 of the Code of Laws of South Carolina, THE
UNDERSIGNED HEREBY WAIVES AND RELINQUISHES THE STATUTORY APPRAISAL RIGHTS WHICH
MEANS THE HIGH BID AT THE JUDICIAL FORECLOSURE SALE WILL BE APPLIED TO THE DEBT
REGARDLESS OF ANY APPRAISED VALUE OF THE COLLATERAL. The undersigned
specifically acknowledges and affirms its waiver of appraisal rights as
evidenced by its signature below.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers hereunto duly authorized as of the day and year
first above written.
CATCHMARK TEXAS TIMBERLANDS, L.P.
By: CATCHMARK TEXAS TIMBERLANDS GP, LLC,          as General Partner
By: TIMBERLANDS II, LLC, as Member
By: CATCHMARK TIMBER OPERATING
PARTNERSHIP, L.P., as Manager
By: CATCHMARK TIMBER TRUST,
INC., as General Partner
By: __________________________
                Name: Brian M. Davis
                Title: Senior Vice President and
Chief Financial Officer





--------------------------------------------------------------------------------

Exhibit 10.7




WAIVER OF APPRAISAL RIGHTS.    The laws of South Carolina provide that in any
real estate foreclosure proceeding a defendant against whom a personal judgment
is taken or asked may within thirty days after the sale of the mortgaged
property apply to the court for an order of appraisal. The statutory appraisal
value as approved by the court would be substituted for the high bid and may
decrease the amount of any deficiency owing in connection with the transaction.
Pursuant to Section 29-3-680 of the Code of Laws of South Carolina, THE
UNDERSIGNED HEREBY WAIVES AND RELINQUISHES THE STATUTORY APPRAISAL RIGHTS WHICH
MEANS THE HIGH BID AT THE JUDICIAL FORECLOSURE SALE WILL BE APPLIED TO THE DEBT
REGARDLESS OF ANY APPRAISED VALUE OF THE COLLATERAL. The undersigned
specifically acknowledges and affirms its waiver of appraisal rights as
evidenced by its signature below.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers hereunto duly authorized as of the day and year
first above written.
CATCHMARK TRS INVESTMENTS, LLC
By:
CATCHMARK TIMBER TRS, INC., as sole Member

By:    ___________________________________
    Name: Brian M. Davis
    Title: Senior Vice President and
Chief Financial Officer





--------------------------------------------------------------------------------

Exhibit 10.7




WAIVER OF APPRAISAL RIGHTS.    The laws of South Carolina provide that in any
real estate foreclosure proceeding a defendant against whom a personal judgment
is taken or asked may within thirty days after the sale of the mortgaged
property apply to the court for an order of appraisal. The statutory appraisal
value as approved by the court would be substituted for the high bid and may
decrease the amount of any deficiency owing in connection with the transaction.
Pursuant to Section 29-3-680 of the Code of Laws of South Carolina, THE
UNDERSIGNED HEREBY WAIVES AND RELINQUISHES THE STATUTORY APPRAISAL RIGHTS WHICH
MEANS THE HIGH BID AT THE JUDICIAL FORECLOSURE SALE WILL BE APPLIED TO THE DEBT
REGARDLESS OF ANY APPRAISED VALUE OF THE COLLATERAL. The undersigned
specifically acknowledges and affirms its waiver of appraisal rights as
evidenced by its signature below.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers hereunto duly authorized as of the day and year
first above written.
CATCHMARK TRS MANAGEMENT, LLC
By:
CATCHMARK TIMBER TRS, INC., as sole Member

By:    ___________________________________
    Name: Brian M. Davis
    Title: Senior Vice President and
Chief Financial Officer





--------------------------------------------------------------------------------

Exhibit 10.7




WAIVER OF APPRAISAL RIGHTS.    The laws of South Carolina provide that in any
real estate foreclosure proceeding a defendant against whom a personal judgment
is taken or asked may within thirty days after the sale of the mortgaged
property apply to the court for an order of appraisal. The statutory appraisal
value as approved by the court would be substituted for the high bid and may
decrease the amount of any deficiency owing in connection with the transaction.
Pursuant to Section 29-3-680 of the Code of Laws of South Carolina, THE
UNDERSIGNED HEREBY WAIVES AND RELINQUISHES THE STATUTORY APPRAISAL RIGHTS WHICH
MEANS THE HIGH BID AT THE JUDICIAL FORECLOSURE SALE WILL BE APPLIED TO THE DEBT
REGARDLESS OF ANY APPRAISED VALUE OF THE COLLATERAL. The undersigned
specifically acknowledges and affirms its waiver of appraisal rights as
evidenced by its signature below.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers hereunto duly authorized as of the day and year
first above written.
CATCHMARK TRS HARVESTING OPERATIONS II, LLC
By: AMERICAN FOREST MANAGEMENT, INC.,
as Manager
By:         
Name: Andrew Ferguson
Title: President/CEO





--------------------------------------------------------------------------------

Exhibit 10.7




WAIVER OF APPRAISAL RIGHTS.    The laws of South Carolina provide that in any
real estate foreclosure proceeding a defendant against whom a personal judgment
is taken or asked may within thirty days after the sale of the mortgaged
property apply to the court for an order of appraisal. The statutory appraisal
value as approved by the court would be substituted for the high bid and may
decrease the amount of any deficiency owing in connection with the transaction.
Pursuant to Section 29-3-680 of the Code of Laws of South Carolina, THE
UNDERSIGNED HEREBY WAIVES AND RELINQUISHES THE STATUTORY APPRAISAL RIGHTS WHICH
MEANS THE HIGH BID AT THE JUDICIAL FORECLOSURE SALE WILL BE APPLIED TO THE DEBT
REGARDLESS OF ANY APPRAISED VALUE OF THE COLLATERAL. The undersigned
specifically acknowledges and affirms its waiver of appraisal rights as
evidenced by its signature below.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers hereunto duly authorized as of the day and year
first above written.
CATCHMARK SOUTHERN HOLDINGS II GP, LLC
By: timberlandS ii, llc, as sole Member
By: CATCHMARK TIMBER OPERATING
PARTNERSHIP, L.P., as Manager
By: CATCHMARK TIMBER TRUST, INC.,
as General Partner
By: _______________________________
     Name: Brian M. Davis
     Title: Senior Vice President and
Chief Financial Officer







--------------------------------------------------------------------------------

Exhibit 10.7




WAIVER OF APPRAISAL RIGHTS.    The laws of South Carolina provide that in any
real estate foreclosure proceeding a defendant against whom a personal judgment
is taken or asked may within thirty days after the sale of the mortgaged
property apply to the court for an order of appraisal. The statutory appraisal
value as approved by the court would be substituted for the high bid and may
decrease the amount of any deficiency owing in connection with the transaction.
Pursuant to Section 29-3-680 of the Code of Laws of South Carolina, THE
UNDERSIGNED HEREBY WAIVES AND RELINQUISHES THE STATUTORY APPRAISAL RIGHTS WHICH
MEANS THE HIGH BID AT THE JUDICIAL FORECLOSURE SALE WILL BE APPLIED TO THE DEBT
REGARDLESS OF ANY APPRAISED VALUE OF THE COLLATERAL. The undersigned
specifically acknowledges and affirms its waiver of appraisal rights as
evidenced by its signature below.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers hereunto duly authorized as of the day and year
first above written.
CATCHMARK SOUTHERN TIMBERLANDS II, L.P.
By: CATCHMARK SOUTHERN HOLDINGS II GP,
LLC, as General Partner
    By: timberlandS ii, llc, as sole Member


By: CATCHMARK TIMBER OPERATING
PARTNERSHIP, L.P., as Manager
By: CATCHMARK TIMBER TRUST,
INC., as General Partner
By: _____________________________
          Name: Brian M. Davis
         Title: Senior Vice President and
                 Chief Financial Officer





--------------------------------------------------------------------------------

Exhibit 10.7




WAIVER OF APPRAISAL RIGHTS.    The laws of South Carolina provide that in any
real estate foreclosure proceeding a defendant against whom a personal judgment
is taken or asked may within thirty days after the sale of the mortgaged
property apply to the court for an order of appraisal. The statutory appraisal
value as approved by the court would be substituted for the high bid and may
decrease the amount of any deficiency owing in connection with the transaction.
Pursuant to Section 29-3-680 of the Code of Laws of South Carolina, THE
UNDERSIGNED HEREBY WAIVES AND RELINQUISHES THE STATUTORY APPRAISAL RIGHTS WHICH
MEANS THE HIGH BID AT THE JUDICIAL FORECLOSURE SALE WILL BE APPLIED TO THE DEBT
REGARDLESS OF ANY APPRAISED VALUE OF THE COLLATERAL. The undersigned
specifically acknowledges and affirms its waiver of appraisal rights as
evidenced by its signature below.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers hereunto duly authorized as of the day and year
first above written.
CATCHMARK SOUTH CAROLINA TIMBERLANDS, LLC
By: timberlandS ii, llc, as sole Member


By: CATCHMARK TIMBER OPERATING
PARTNERSHIP, L.P., as Manager
By: CATCHMARK TIMBER TRUST,
INC., as General Partner
By: __________________________
             Name: Brian M. Davis
             Title: Senior Vice President and
Chief Financial Officer





--------------------------------------------------------------------------------

Exhibit 10.7




WAIVER OF APPRAISAL RIGHTS.    The laws of South Carolina provide that in any
real estate foreclosure proceeding a defendant against whom a personal judgment
is taken or asked may within thirty days after the sale of the mortgaged
property apply to the court for an order of appraisal. The statutory appraisal
value as approved by the court would be substituted for the high bid and may
decrease the amount of any deficiency owing in connection with the transaction.
Pursuant to Section 29-3-680 of the Code of Laws of South Carolina, THE
UNDERSIGNED HEREBY WAIVES AND RELINQUISHES THE STATUTORY APPRAISAL RIGHTS WHICH
MEANS THE HIGH BID AT THE JUDICIAL FORECLOSURE SALE WILL BE APPLIED TO THE DEBT
REGARDLESS OF ANY APPRAISED VALUE OF THE COLLATERAL. The undersigned
specifically acknowledges and affirms its waiver of appraisal rights as
evidenced by its signature below.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers hereunto duly authorized as of the day and year
first above written.
CATCHMARK LP HOLDER, LLC
By:
CATCHMARK TIMBER TRUST, INC., as sole Member

By:    ___________________________________
    Name: Brian M. Davis
    Title: Senior Vice President and
Chief Financial Officer





--------------------------------------------------------------------------------

Exhibit 10.7




WAIVER OF APPRAISAL RIGHTS.    The laws of South Carolina provide that in any
real estate foreclosure proceeding a defendant against whom a personal judgment
is taken or asked may within thirty days after the sale of the mortgaged
property apply to the court for an order of appraisal. The statutory appraisal
value as approved by the court would be substituted for the high bid and may
decrease the amount of any deficiency owing in connection with the transaction.
Pursuant to Section 29-3-680 of the Code of Laws of South Carolina, THE
UNDERSIGNED HEREBY WAIVES AND RELINQUISHES THE STATUTORY APPRAISAL RIGHTS WHICH
MEANS THE HIGH BID AT THE JUDICIAL FORECLOSURE SALE WILL BE APPLIED TO THE DEBT
REGARDLESS OF ANY APPRAISED VALUE OF THE COLLATERAL. The undersigned
specifically acknowledges and affirms its waiver of appraisal rights as
evidenced by its signature below.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers hereunto duly authorized as of the day and year
first above written.
CREEK PINE HOLDINGS, LLC
By:    ___________________________________
    Name: Ursula Godoy-Arbelaez
    Title: Treasurer





--------------------------------------------------------------------------------

Exhibit 10.7




WAIVER OF APPRAISAL RIGHTS.    The laws of South Carolina provide that in any
real estate foreclosure proceeding a defendant against whom a personal judgment
is taken or asked may within thirty days after the sale of the mortgaged
property apply to the court for an order of appraisal. The statutory appraisal
value as approved by the court would be substituted for the high bid and may
decrease the amount of any deficiency owing in connection with the transaction.
Pursuant to Section 29-3-680 of the Code of Laws of South Carolina, THE
UNDERSIGNED HEREBY WAIVES AND RELINQUISHES THE STATUTORY APPRAISAL RIGHTS WHICH
MEANS THE HIGH BID AT THE JUDICIAL FORECLOSURE SALE WILL BE APPLIED TO THE DEBT
REGARDLESS OF ANY APPRAISED VALUE OF THE COLLATERAL. The undersigned
specifically acknowledges and affirms its waiver of appraisal rights as
evidenced by its signature below.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers hereunto duly authorized as of the day and year
first above written.
CATCHMARK TRS CREEK MANAGEMENT, LLC
By:    ___________________________________
    Name: Ursula Godoy-Arbelaez
    Title: Treasurer





--------------------------------------------------------------------------------

Exhibit 10.7




WAIVER OF APPRAISAL RIGHTS.    The laws of South Carolina provide that in any
real estate foreclosure proceeding a defendant against whom a personal judgment
is taken or asked may within thirty days after the sale of the mortgaged
property apply to the court for an order of appraisal. The statutory appraisal
value as approved by the court would be substituted for the high bid and may
decrease the amount of any deficiency owing in connection with the transaction.
Pursuant to Section 29-3-680 of the Code of Laws of South Carolina, THE
UNDERSIGNED HEREBY WAIVES AND RELINQUISHES THE STATUTORY APPRAISAL RIGHTS WHICH
MEANS THE HIGH BID AT THE JUDICIAL FORECLOSURE SALE WILL BE APPLIED TO THE DEBT
REGARDLESS OF ANY APPRAISED VALUE OF THE COLLATERAL. The undersigned
specifically acknowledges and affirms its waiver of appraisal rights as
evidenced by its signature below.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers hereunto duly authorized as of the day and year
first above written.
TRIPLE T GP, LLC
By:    ___________________________________
    Name: Ursula Godoy-Arbelaez
    Title: Treasurer





--------------------------------------------------------------------------------

Exhibit 10.7




WAIVER OF APPRAISAL RIGHTS.    The laws of South Carolina provide that in any
real estate foreclosure proceeding a defendant against whom a personal judgment
is taken or asked may within thirty days after the sale of the mortgaged
property apply to the court for an order of appraisal. The statutory appraisal
value as approved by the court would be substituted for the high bid and may
decrease the amount of any deficiency owing in connection with the transaction.
Pursuant to Section 29-3-680 of the Code of Laws of South Carolina, THE
UNDERSIGNED HEREBY WAIVES AND RELINQUISHES THE STATUTORY APPRAISAL RIGHTS WHICH
MEANS THE HIGH BID AT THE JUDICIAL FORECLOSURE SALE WILL BE APPLIED TO THE DEBT
REGARDLESS OF ANY APPRAISED VALUE OF THE COLLATERAL. The undersigned
specifically acknowledges and affirms its waiver of appraisal rights as
evidenced by its signature below.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers hereunto duly authorized as of the day and year
first above written.
CTT EMPLOYEE, LLC
By:    ___________________________________
    Name: Ursula Godoy-Arbelaez
    Title: Treasurer








Consent and
Amendment Agreement


[Agreement Regarding Amendments and Term A-4 Loan Credit Facility]




[Signatures continued from previous page]




ADMINISTRATIVE AGENT:
COBANK, ACB,
as Administrative Agent
By:                         
Name: Zachary Carpenter
Title: Vice President




[Agreement Regarding Amendments and Term A-4 Loan Credit Facility]


[Agreement Regarding Amendments and Term A-4 Loan Credit Facility]




[Signatures continued from previous page]





--------------------------------------------------------------------------------

Exhibit 10.7






Lenders:
AGSOUTH FARM CREDIT, ACA,
as a Lender
By: _______________________________
Name:
Title:






[Signatures continued from previous page]




COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH (f/k/a COÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK, B.A. “RABOBANK NEDERLAND”, NEW YORK BRANCH), as a
Lender
By: _______________________________
Name:
Title:




By: _______________________________
Name:
Title:




[Signatures continued from previous page]




METROPOLITAN LIFE INSURANCE COMPANY, as a Lender
By: _______________________________
Name:
Title:









--------------------------------------------------------------------------------

Exhibit 10.7


[Signatures continued from previous page]




VOTING PARTICIPANTS (pursuant to
Section 11.11(d)):




FARM CREDIT BANK OF TEXAS, as a Voting Participant
By: __________________________________
Name:
Title:






[Signatures continued from previous page]




FARM CREDIT SERVICES OF AMERICA, FLCA, as a Voting Participant
By: __________________________________
Name:
Title:






[Signatures continued from previous page]




FARM CREDIT WEST, FLCA, as a Voting Participant
By: __________________________________
Name:
Title:















--------------------------------------------------------------------------------

Exhibit 10.7


[Signatures continued from previous page]




FCS COMMERCIAL FINANCE GROUP, for AgCountry Farm Credit Services, FLCA, as a
Voting Participant
By: __________________________________
Name:
Title:






[Signatures continued from previous page]




AGFIRST FARM CREDIT BANK, as a Voting Participant
By: __________________________________
Name:
Title:








[Signatures continued from previous page]




AMERICAN AGCREDIT, FLCA, as a Voting Participant
By: __________________________________
Name:
Title:








[Signatures continued from previous page]




FARM CREDIT EAST, ACA, as a Voting Participant





--------------------------------------------------------------------------------

Exhibit 10.7


By: __________________________________
Name:
Title:








[Signatures continued from previous page]




NORTHWEST FARM CREDIT SERVICES, FLCA, as a Voting Participant
By: __________________________________
Name:
Title:








[Signatures continued from previous page]




COMPEER FINANCIAL, FLCA, as a Voting Participant
By: __________________________________
Name:
Title:






[Signatures continued from previous page]




FARM CREDIT MID-AMERICA, FLCA, f/k/a Farm Credit Services of Mid-America, FLCA,
as a Voting Participant
By: __________________________________
Name:
Title:







--------------------------------------------------------------------------------

Exhibit 10.7








[Signatures continued from previous page]




GREENSTONE FARM CREDIT SERVICES, FLCA, as a Voting Participant
By: __________________________________
Name:
Title:








[Signatures continued from previous page]




FRESNO-MADERA FEDERAL LAND BANK ASSOCIATION, FLCA, as a Voting Participant
By: __________________________________
Name:
Title:








[Signatures continued from previous page]




FARM CREDIT OF FLORIDA, FLCA, as a Voting Participant
By: __________________________________
Name:
Title:






[Signatures continued from previous page]





--------------------------------------------------------------------------------

Exhibit 10.7






AGCREDIT PCA, ACA and FLCA, as a Voting Participant
By: __________________________________
Name:
Title:








[Signatures continued from previous page]




FARM CREDIT OF CENTRAL FLORIDA ACA, PCA and FLCA, as a Voting Participant
By: __________________________________
Name:
Title:








[Signatures continued from previous page]




AGCHOICE FARM CREDIT, FLCA, as a Voting Participant
By: __________________________________
Name:
Title:








[Signatures continued from previous page]




MIDATLANTIC FARM CREDIT, ACA as agent/ nomine for MidAtlantic Farm Credit, FLCA,
as a Voting Participant





--------------------------------------------------------------------------------

Exhibit 10.7


By: __________________________________
Name:
Title:






















SCHEDULE A
Amendments to Credit Agreement
[attached]




SCHEDULE B
Schedules to Credit Agreement
[attached]




SCHEDULE C
Exhibits to Credit Agreement
[attached]




SCHEDULE D
Post-Closing Covenants
Not later than October 30, 2018 (or such later date as the Administrative Agent
shall agree to in its sole discretion), the Borrower shall deliver or cause to
be delivered to the Administrative Agent all of the following (except to the
extent waived by the Administrative Agent in its sole discretion), each of which
shall be in form and substance acceptable to the Administrative Agent in its
sole discretion:





--------------------------------------------------------------------------------

Exhibit 10.7


1.
duly executed Mortgage Amendments regarding the Term A-4 Loan Credit Facility
for each existing Mortgage given by the applicable Subsidiary Guarantor and
acknowledging the increase of the overall debt (which Mortgage Amendments shall
also exclude from the lien thereof all “Buildings” (as defined in the applicable
Flood Laws));

2.
duly executed Mortgages (which Mortgages shall also exclude from the lien
thereof all Buildings (as defined in the applicable Flood Laws)) regarding all
of the real property acquired by the Loan Parties in Oregon (the “Bandon
Property”);

3.
a pro forma loan policy of title insurance for the Bandon Property (which shall
include tie in, first dollar and such other endorsements as requested by the
Administrative Agent), together with marked endorsements to each of the
Administrative Agent’s existing loan policies of title insurance bringing
forward the date of such policies and acknowledging the foregoing Mortgage
Amendments and the Term A-4 Loan Credit Facility. The endorsements to existing
policies and new title insurance policy shall in the aggregate equal an amount
not less than the sum of (i) total amount of title insurance coverage in place
with respect to the Credit Agreement prior to the Closing Date plus (ii) the
purchase price for the Bandon Property;

4.
evidence satisfactory to the Administrative Agent that all premiums in respect
of each such endorsement and new loan policy, all charges for mortgage recording
and similar taxes, and all related expenses, if any, have been paid by the Loan
Parties;

5.
a copy of all documents referred to, or listed as exceptions to title in, the
title endorsements and new loan policy referred to above;

6.
legal opinions, dated on or about the date of the Mortgage Amendments and
Mortgages regarding the Term A-4 Loan Credit Facility and addressed to the
Administrative Agent and all the Lenders, from legal counsel for the Borrower
and the Subsidiary Guarantors, regarding such Mortgage Amendments and the
Mortgages with respect to the Bandon Property;

7.
good standing certificates for each jurisdiction where each Loan Party is
authorized (or should be authorized under the Laws) to conduct business; and

8.
all other reasonable requests of the Administrative Agent made with respect to
the Mortgage Amendments and Mortgages referenced above, or the transactions
related thereto.






